United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Patel et al.				:	DECISION ON REQUEST FOR
Patent No. 10,976,317				:	RECONSIDERATION OF PATENT
Issue Date: April 13, 2021			:	TERM ADJUSTMENT AND 
Application No. 16/191,407			:	NOTICE OF INTENT TO ISSUE
Filing Date: November 14, 2018		:	CERTIFICATE OF CORRECTION
Attorney Docket No. 124009-9207		:		


This is a decision on the request under 37 C.F.R. § 1.705 filed July 13, 2021, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by fifty-six (56) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by fifty-six (56) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by fifty-six (56) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction